Case 21-10269-ABA            Doc 268      Filed 02/24/21 Entered 02/24/21 15:49:02                      Desc Main
                                         Document     Page 1 of 52



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Bradford J. Sandler, Esq.
 Robert J. Feinstein, Esq.
 Paul J. Labov, Esq.
 Steven W. Golden, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
         rfeinstein@pszjlaw.com
         plabov@pszjlaw.com
         sgolden@pszjlaw.com
 and
 James S. Carr, Esq.
 Dana P. Kane, Esq.
 KELLEY DRYE & WARREN LLP
 One Jefferson Road, Second Floor
 Parsippany, NJ 07054
 Tel: 973-503-5900
 Email: jcarr@kelleydrye.com
        dkane@kelleydrye.com
 Proposed Co-Counsel to the Official
 Committee of Unsecured Creditors
                                                                      Case No.: 21-10269 (ABA)
 In re:
                                                                      Chapter: 11
 CHRISTOPHER & BANKS CORPORATION, et al.,1                            Judge:    Andrew B. Altenburg, Jr.
                     Debtors.                                                   Jointly Administered




                   APPLICATION FOR ORDER PURSUANT TO 11 U.S.C.
           §§ 328 AND 1103, FED. R. BANKR. P. 2014, AND LOCAL RULE 2014-1,
        AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION
      OF PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL
     COMMITTEE OF UNSECURED CREDITOR EFFECTIVE AS OF JANUARY 27, 2021



 1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
          number, as applicable, are as follows: Christopher & Banks Corporation (5422), Christopher & Banks, Inc.
          (1237), and Christopher & Banks Company (2506). The Debtors’ corporate headquarters is located at 2400
          Xenium Lane North, Plymouth, Minnesota 55441.
Case 21-10269-ABA        Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02             Desc Main
                                   Document     Page 2 of 52




                The Official Committee of Unsecured Creditors (the “Committee”) of Christopher

 & Banks Corporation, et al. (the “Debtors”) hereby submits its application (the “Application”)

 for the entry of an order authorizing and approving the employment of Pachulski Stang Ziehl &

 Jones LLP (“PSZJ” or the “Firm”) as counsel to the Committee in connection with the Debtors’

 chapter 11 cases (the “Cases”) effective as of January 27, 2021, pursuant to sections 328(a) and

 1103(a) of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2014 of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of the Local Rules of

 Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

 New Jersey (the “Local Rules”).       In support of the relief sought in the Application, the

 Committee submits the (i) Declaration of Bradford J. Sandler, a partner of the Firm (the “Sandler

 Declaration”), attached hereto as Exhibit A and incorporated herein by reference, and (ii) the

 Declaration of the Committee chair, attached hereto as Exhibit B and incorporated herein by

 reference. In further support of the Application, the Committee respectfully states as follows:

                                      Jurisdiction and Venue

                1.     This Court has jurisdiction over this Application pursuant to 28 U.S.C.

 §§ 157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

                2.     Venue of this proceeding and this Application is proper in this District

 pursuant to 28 U.S.C. §§ 1408 and 1409.

                3.     The statutory bases for the relief requested herein are sections 328 and

 1103 of the Bankruptcy Code, Bankruptcy Rule 2014, and Local Rule 2014-1.




                                                 2
Case 21-10269-ABA           Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02           Desc Main
                                      Document     Page 3 of 52




                                              Background

                4.         On January 13, 2021 (the “Petition Date”), each of the Debtors

 commenced with this Court voluntary cases under chapter 11 of the Bankruptcy Code. The

 Debtors continue to operate their businesses and manage their assets as debtors in possession

 pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or examiner has been

 appointed in these Chapter 11 Cases.

                5.         On January 26, 2021, the Office of the United States Trustee appointed the

 Committee pursuant to section 1102 of the Bankruptcy Code. The Committee consists of the

 following seven (7) members: (i) Brookfield Properties Retail, Inc.; (ii) Bluprint Clothing Corp.;

 (iii) Federal Express Corporate Services, Inc.; (iv) Hangzhou Jiayi Garment Co., Ltd; (v) JiaXing

 Mengdi Import and Export Co., Ltd.; (vi) Simon Property Group, Inc.; and (vii) Washington

 Prime Group Inc.. See Notice of Appointment of Official Committee of Unsecured Creditors

 [Docket No. 118].

                6.         On January 27, 2021, the Committee voted to retain PSZJ as counsel along

 with Kelley Drye & Warren LLP (“Kelley Drye”) as co-counsel, subject to Court approval. The

 Committee also selected FTI Consulting, Inc. (“FTI”) to serve as its financial advisor. PSZJ,

 Kelley Drye, and FTI will coordinate closely to minimize the duplication of the services

 provided to the Committee by each firm and meet the scope of the services for which each firm

 is retained to provide.

                7.         The Firm has approximately 75 attorneys with a practice concentrated on

 corporate reorganizations, bankruptcy, litigation, and commercial matters. The Firm’s attorneys




                                                    3
Case 21-10269-ABA        Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02            Desc Main
                                   Document     Page 4 of 52




 extensive experience representing creditors’ committees in complex chapter 11 cases throughout

 the country, including It’Sugar FL I LLC (S.D. Fla.), RTW Retailwinds (D. N.J.), Tailored

 Brands, Inc. (S.D. Tex.), Ascena Retail Group (E.D. Va.), Neiman Marcus Group (S.D. Tex.),

 Chinos Holdings, Inc. (E.D. Va.), Gymboree (E.D. Va.), Payless Holdings (E.D. Mo.), Frank

 Theatres Bayonne/South Cove, LLC (D. N.J.), Ashley Stewart Holdings, Inc. (D. N.J.); Bakers

 Footwear (E.D. Mo.), The Bon-Ton Stores (D. Del.), Ignite Restaurant Group (S.D. Tex.), Sports

 Authority (D. Del.), Western Convenience Stores (D. Colo.), BCBG Max Azria (S.D.N.Y.),

 Anna’ s Linens, (C.D. Cal.), Aéropostale (S.D.N.Y.), 155 Route 10 Associates, Inc. (D. N.J.), and

 Pennsylvania Fashions, Inc. (D. N.J.). Based on these facts, the Committee believes that the

 Firm is well-qualified to render the services as described below.

                                         Relief Requested

                8.     By this Application, the Committee respectfully requests that the Court

 enter an order, substantially in the form annexed hereto as Exhibit C, pursuant to sections 328(a)

 and 1103(a) of the Bankruptcy Code, Bankruptcy Rule 2014, and Local Rule 2014-1, authorizing

 the Committee to employ and retain the Firm as its counsel in these Cases. The Committee seeks

 to retain the Firm effective as of January 27, 2021, because the Firm began providing services to

 the Committee as of such date. The Committee believes that such retention is appropriate in

 these Cases because the Committee required effective representation prior to such time as a

 retention application could be submitted to the Court due to the exigencies of these Cases, and

 the Firm has been providing services to the Committee since January 27, 2021.




                                                 4
Case 21-10269-ABA           Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02          Desc Main
                                      Document     Page 5 of 52




                                       Services to be Rendered

               9.      Subject to further order of this Court, the Firm is expected to render, on an

 as-requested basis, among other services, the following services to the Committee:

                       a.       Assisting, advising and representing the Committee in its
                                consultations with the Debtors regarding the administration of
                                these Cases;

                       b.       Assisting, advising and representing the Committee with respect to
                                the Debtors’ retention of professionals and advisors with respect to
                                the Debtors’ business and these Cases;

                       c.       Assisting, advising and representing the Committee in analyzing
                                the Debtors’ assets and liabilities, investigating the extent and
                                validity of liens and participating in and reviewing any proposed
                                asset sales, any asset dispositions, financing arrangements and cash
                                collateral stipulations or proceedings;

                       d.       Assisting, advising and representing the Committee in any manner
                                relevant to reviewing and determining the Debtors’ rights and
                                obligations under leases and other executory contracts;

                       e.       Assisting, advising and representing the Committee in
                                investigating the acts, conduct, assets, liabilities and financial
                                condition of the Debtors, the Debtors’ operations and the
                                desirability of the continuance of any portion of those operations,
                                and any other matters relevant to the Cases or to the formulation of
                                a plan;

                       f.       Assisting, advising and representing the Committee in connection
                                with any sale of the Debtors’ assets;

                       g.       Assisting, advising and representing the Committee in its
                                participation in the negotiation, formulation, or objection to any
                                plan of liquidation or reorganization;

                       h.       Assisting, advising and representing the Committee in
                                understanding its powers and its duties under the Bankruptcy Code
                                and the Bankruptcy Rules and in performing other services as are
                                in the interests of those represented by the Committee;

                       i.       Assisting, advising and representing the Committee in the
                                evaluation of claims and on any litigation matters, including
                                avoidance actions; and



                                                  5
Case 21-10269-ABA            Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02           Desc Main
                                       Document     Page 6 of 52



                        j.       Providing such other services to the Committee as may be
                                 necessary in these Cases.

                10.     PSZJ will coordinate with Kelley Drye and FTI to avoid duplication of

 efforts.

                        No Adverse Interest and Disclosure of Connections

                11.     The Committee believes that PSZJ does not hold or represent any interest

 that is adverse to the Committee and the Debtors’ estates and does not hold or represent any

 interest adverse to and has no connection with the Committee, the Debtors, its creditors or any

 party in interest herein in the matters upon which PSZJ is to be retained, except as set forth in the

 Sandler Declaration.

                12.     Other than as set forth in the Sandler Declaration, neither PSZJ nor any of

 its attorneys has any connection with any party in interest, or their attorneys or accountants, in

 these Cases.

                13.     Except as provided for in the Sandler Declaration, to the best of the

 Committee’s knowledge, neither PSZJ, nor any of its attorneys, holds or represents any interest

 adverse to the Committee or the Debtors’ estates in the matters on which they are to be retained.

 The Committee submits that its proposed employment of PSZJ is in the best interests of the

 Committee and its members.

                14.     To the best of the Committee’s knowledge, and except as disclosed in the

 Sandler Declaration, PSZJ has had no other prior connection with the Debtors, their creditors, or

 any other party in interest. Upon information and belief, PSZJ does not hold or represent any




                                                  6
Case 21-10269-ABA        Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02              Desc Main
                                   Document     Page 7 of 52




 interest adverse to the Debtors’ estates, the Committee, or the creditors the Committee represents

 in the matters upon which it has been and is to be engaged.

                15.     PSZJ represents creditors’ committees in many other bankruptcy cases, the

 members of which (together with other creditors of such cases) may be creditors of the Debtors

 or members of the Committee.        However, PSZJ will not represent any members of those

 committees with respect to any claims that they may have collectively or individually against the

 Debtors.

                16.     Similarly, PSZJ may represent, or may have represented, debtors,

 creditors’ committees, or trustees in cases or proceedings against creditors of the Debtors that are

 unrelated to these Cases.

                                    Professional Compensation

                17.     Subject to Court approval in accordance with section 330(a) of the

 Bankruptcy Code and any applicable orders of this Court and the guidelines established by the

 Office of the United States Trustee, compensation will be payable to PSZJ on an hourly basis,

 plus reimbursement of actual, necessary expenses and other charges incurred by PSZJ. The

 current standard hourly rates for professionals and paralegals presently designated to represent

 the Committee are:

                        (a)    Partners                        $845.00 to $1,695.00 per hour

                        (b)    Counsel                         $695.00 to $1,275.00 per hour

                        (c)    Associates                      $695.00 to $725.00 per hour

                        (d)    Paralegals                      $425.00 to $460.00 per hour




                                                  7
Case 21-10269-ABA         Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02               Desc Main
                                    Document     Page 8 of 52




                18.     The hourly rates set forth above are subject to periodic adjustments to

 reflect economic and other conditions. Other attorneys and paralegals may from time to time

 serve the Committee in connection with the matters described herein.

                19.     The hourly rates set forth above are PSZJ’s standard hourly rates for work

 of this nature. These rates are set at a level designed to fairly compensate PSZJ for the work of

 its attorneys and paralegals and to cover fixed and routine overhead expenses. It is PSZJ’s

 policy to charge its clients in all areas of practice for all other out-of-pocket expenses incurred in

 connection with the client’s case. The expenses charged to clients include, Court filing fees,

 telephone and telecopier toll and other charges, mail and express mail charges, special or hand

 delivery charges, document retrieval, photocopying and scanning charges, charges for mailing

 supplies (including, without limitation, envelopes and labels) provided by PSZJ to outside

 copying services for use in mass mailings, travel expenses, expenses for working meals,

 computerized research, transcription costs, as well as non-ordinary overhead expenses such as

 secretarial and other overtime. PSZJ will charge the Committee for these expenses in a manner

 and at rates consistent with charges made generally to PSZJ’s other clients. PSZJ believes that it

 is more appropriate to charge these expenses to the clients incurring them than to increase the

 hourly rates and spread the expenses among all clients.

                                                Notice

                20.     In accordance with Fed. R. Bankr. P. 2014 and D.N.J. LBR 2014-1, the

 Committee has served notice of this Application on: (i) the Office of the United States Trustee

 for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102 (Attention:




                                                   8
Case 21-10269-ABA           Doc 268    Filed 02/24/21 Entered 02/24/21 15:49:02          Desc Main
                                      Document     Page 9 of 52




 Jeffrey M. Sponder, Esq., Lauren Bielskie, Esq. ; (ii) counsel to the Debtors, Cole Schotz P.C.,

 Court Plaza North, 25 Main Street, Hackensack, NJ (Attention: Michael D. Sirota, Esq., Felice

 R. Yudkin, Esq., Jacob S. Frumkin, Esq., Matteo W. Percontino, Esq., and Rebecca W.

 Hollander, Esq.; (iii) counsel for the Debtors’ prepetition senior secured lenders, Riemer &

 Braunstein LLP, Times Square Tower, Suite 2506, Seven Times Square, New York, New York

 10036, (Attention Steven E. Fox); (iv) the Office of the United States Attorney for the District of

 New Jersey; and (vi) all parties that have requested to receive notice pursuant to Bankruptcy

 Rule 2002. In light of the nature of the relief requested, the Committee respectfully submits that

 such service constitutes good and sufficient notice under the circumstances and that no further

 notice is necessary.

                                          No Prior Request

                21.     No previous application for the relief requested herein has been made to

 this or any other court.




                                                 9
Case 21-10269-ABA   Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                           Document    Page 10 of 52
Case 21-10269-ABA   Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                           Document    Page 11 of 52



                                   EXHIBIT A

                        Declaration of Bradford J. Sandler
Case 21-10269-ABA            Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                           Desc Main
                                    Document    Page 12 of 52



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Bradford J. Sandler, Esq.
 Robert J. Feinstein, Esq.
 Paul J. Labov, Esq.
 Steven W. Golden, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
         rfeinstein@pszjlaw.com
         plabov@pszjlaw.com
         sgolden@pszjlaw.com
 and
 James S. Carr, Esq.
 Dana P. Kane, Esq.
 KELLEY DRYE & WARREN LLP
 One Jefferson Road, Second Floor
 Parsippany, NJ 07054
 Tel: 973-503-5900
 Email: jcarr@kelleydrye.com
        dkane@kelleydrye.com
 Proposed Co-Counsel to the Official
 Committee of Unsecured Creditors
                                                                      Case No.: 21-10269 (ABA)
 In re:
                                                                      Chapter: 11
 CHRISTOPHER & BANKS CORPORATION, et al.,1                            Judge:    Andrew B. Altenburg, Jr.
                     Debtors.                                                   Jointly Administered




           DECLARATION OF BRADFORD J. SANDLER IN SUPPORT OF
         APPLICATION FOR ORDER PURSUANT TO 11 U.S.C. §§ 328 AND
      1103, FED. R. BANKR. P. 2014, AND LOCAL BANKRUPTCY RULE 2014-1,
   AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION OF
    PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS EFFECTIVE AS OF JANUARY 27, 2021


 1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
          number, as applicable, are as follows: Christopher & Banks Corporation (5422), Christopher & Banks, Inc.
          (1237), and Christopher & Banks Company (2506). The Debtors’ corporate headquarters is located at 2400
          Xenium Lane North, Plymouth, Minnesota 55441.
Case 21-10269-ABA               Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                           Desc Main
                                       Document    Page 13 of 52




                     I, BRADFORD J. SANDLER, declare under penalty of perjury as follows:

                     1.       I am a partner in the firm of Pachulski Stang Ziehl & Jones LLP (“PSZJ”

 or the “Firm”), with offices located at 780 Third Avenue, 34th Floor New York, NY 10017, and

 have been duly admitted to practice law in the state of New Jersey. I am authorized to submit

 this declaration (the “Declaration”) in support of the Application for Order Pursuant to 11 U.S.C

 §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1, Authorizing and Approving

 the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official

 Committee of Unsecured Creditors Effective as of January 27, 2021 (the “Application”).2

                     2.       Neither I, the Firm, nor any partner, of counsel, or associate thereof,

 insofar as I have been able to ascertain, has any connection with the Debtors, their creditors or

 any other parties in interest herein, their respective attorneys and accountants, the U.S. Trustee,

 or any person employed in the office of the U.S. Trustee, except as set forth herein.

                                             Disclosure of Connections

                     3.       Section 1103(b) of the Bankruptcy Code does not incorporate the general

 “disinterestedness” standard of section 327(a) of the Bankruptcy Code. However, Bankruptcy

 Rule 2014 requires that an application for employment under section 1103 disclose all

 connections with the Debtors, the estates, the professionals, and the U.S. Trustee. The Firm,

 therefore, discloses its known connections herein.

                     4.       The Firm has made the following investigation of disinterestedness prior

 to submitting this Declaration. The Firm has undertaken a full and thorough review of its


 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.


                                                            2
Case 21-10269-ABA           Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                  Desc Main
                                   Document    Page 14 of 52




 computer database, which contains the names of clients and other parties interested in particular

 matters. The Firm requires all of its professionals, before accepting the representation of a new

 client, or the representation of an existing client in a new matter, to perform a conflicts check

 through the Firm’s database and to enter conflict information regarding new clients or new

 matters into that database. Thus, a review of said computerized database should reveal any and

 all actual or potential conflicts of interest with respect to any given representation. In particular,

 an employee of the Firm, under my supervision, entered the names of creditors and parties in

 interest provided by the Debtors, attached hereto as Schedule 1, in the Firm’s database with

 respect to the Firm’s conflict check in these Cases.

                5.         Based on the results of the Firm’s search of its database, it appears that

 PSZJ does not hold or represent any interest adverse to and has no connection with the Debtors

 herein, their creditors, the U.S. Trustee or any party in interest herein in the matters upon which

 PSZJ is to be retained.

                6.         PSZJ and its attorneys may represent and, in the future, will likely

 represent creditors and other parties in interest of the Debtors in connection with matters wholly

 unrelated to the Debtors and these Cases. At this time, the Firm is not aware of any such

 representations other than as set forth above.            If the Firm identifies any further such

 representations, the Firm shall make further disclosures as may be appropriate at that time.

                7.         Further, PSZJ represented, represents, and, in the future, will likely

 represent many committees in matters wholly unrelated to the Debtors and these Cases, whose




                                                     3
Case 21-10269-ABA        Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                  Desc Main
                                Document    Page 15 of 52




 members may be creditors and/or Committee members in these Cases. The Firm, however, is

 not representing any of those entities in these Cases.

                8.      The Firm has represented, represents, and, in the future, will likely

 represent debtors, creditors’ committees, and other parties in cases unrelated to the Debtors and

 these Cases wherein one or more of the firms or professionals involved in these cases

 representing the Debtors or other parties-in-interest serve as or will serve as professionals in

 those other cases.

                9.      To the extent applicable, PSZJ is a “disinterested person” as that term is

 defined in section 101(14) of the Bankruptcy Code in that the Firm, its partners, of counsel, and

 associates:

                (a)     are not creditors, equity security holders or insiders of the Debtors;

                (b)     are not and were not, within two (2) years before the Petition Date, a

 director, officer, or employee of the Debtors; and

                (c)     do not have an interest materially adverse to the interests of the Debtors’

 estate or of any class of creditors or equity security holders, by reason of any direct or indirect

 relationship to, connection with, or interest in, the Debtors, or for any other reason, except as

 disclosed herein.


                                           Compensation

                10.     The Firm has received no retainer from the Debtors or the Committee, nor

 has the Firm received any payment or promise of payment, during the one-year period prior to

 the Petition Date on this engagement. No compensation has been paid or promised to be paid




                                                  4
Case 21-10269-ABA       Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02              Desc Main
                               Document    Page 16 of 52




 from a source other than the Debtors’ estate in these Cases on this engagement. No promises

 have been received by the Firm nor by any partners, of counsel, or associates thereof as to

 compensation in connection with these Cases other than in accordance with the provisions of the

 Bankruptcy Code. The Firm has no agreement with any other entity to share with such entity

 any compensation received by the Firm in connection with these Cases, except among the

 partners, of counsel, and associates of the Firm. Neither the Committee nor its members (or any

 of their representatives) are or will be liable for fees or costs incurred by the Firm in its

 representation of the Committee.

               11.     Subject to Court approval in accordance with section 330(a) of the

 Bankruptcy Code and any applicable orders of this Court, compensation will be payable to PSZJ

 on an hourly basis, plus reimbursement of actual, necessary expenses and other charges incurred

 by PSZJ. The current standard hourly rates for professionals and paralegals presently designated

 to represent the Committee are:

                       (a)    Partners                      $845.00 to $1,695.00 per hour

                       (b)    Counsel                       $695.00 to $1,275.00 per hour

                       (c)    Associates                    $695.00 to $725.00 per hour

                       (d)    Paralegals                    $425.00 to $460.00 per hour


               12.     The hourly rates set forth above are the Firm’s standard hourly rates for

 work of this nature, which are subject to adjustment from time to time. These rates are set at a

 level designed to fairly compensate the Firm for the work of its attorneys and paralegals and to

 cover fixed and routine overhead expenses. These rates are subject to periodic adjustments to



                                                5
Case 21-10269-ABA        Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                 Desc Main
                                Document    Page 17 of 52




 reflect economic and other conditions. It is the Firm’s policy to charge its clients in all areas of

 practice for all other out-of-pocket expenses incurred in connection with the client’s case. The

 expenses charged to clients include, Court filing fees, telephone and telecopier toll and other

 charges, mail and express mail charges, special or hand delivery charges, document retrieval,

 photocopying and scanning charges, charges for mailing supplies (including, without limitation,

 envelopes and labels) provided by the Firm to outside copying services for use in mass mailings,

 travel expenses, expenses for working meals, computerized research, transcription costs, as well

 as non-ordinary overhead expenses such as secretarial and other overtime. The Firm will charge

 the Committee for these expenses in a manner and at rates consistent with charges made

 generally to the Firm’s other clients and in accordance with the guidelines set forth in Local Rule

 2014-1, and all amendments and supplemental standing orders of the Court. The Firm believes

 that it is more appropriate to charge these expenses to the clients incurring them than to increase

 the hourly rates and spread the expenses among all clients.

                13.     Subject to Court approval, the Committee is also seeking to retain Kelley

 Drye & Warren LLP and FTI Consulting LLP.               PSZJ intends to work closely with all

 professionals retained by the Committee to ensure that there is no unnecessary duplication of

 services performed or charged to the Debtors’ estate.

                            Attorney Statement Pursuant to Fee Guidelines

                14.     The following is provided in response to the request for additional

 information set forth in Paragraph D.1 of the U.S. Trustee Guidelines for Reviewing Applications

 for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in



                                                  6
Case 21-10269-ABA        Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                Desc Main
                                Document    Page 18 of 52




 Larger Chapter 11 Cases (the “Fee Guidelines”), to the extent such Fee Guidelines apply in

 these Bankruptcy Cases.

                Question:      Did you agree to any variations from, or alternatives to, your
                               standard or customary billing arrangements for this engagement?

                Response:      No.

                Question:      Do any of the professionals included in this engagement vary their
                               rate based on the geographic location of the bankruptcy case?

                Response:      No.

                Question:      If you represented the client in the 12 months prepetition, disclose
                               your billing rates and material financial terms for the prepetition
                               engagement, including any adjustments during the 12 months
                               prepetition. If your billing rates and material financial terms have
                               changed post-petition, explain the difference and the reasons for
                               the difference.

                Response:      Not applicable.

                Question:      Has your client approved your prospective budget and staffing
                               plan, and, if so, for what budget period?

                Response:      As Committee counsel, PSZ&J and Kelley Drye anticipate that the
                               budget for Committee professionals will be governed by the line
                               item set forth for Committee professionals in any order that may be
                               entered approving the Motion for Interim and Final Orders (I)
                               Authorizing Use of Cash Collateral and Affording Adequate
                               Protection; (II) Modifying Automatic Stay; (III) Scheduling a Final
                               Hearing; and (IV) Granting Related Relief [Docket No. 17],
                               subject to any rights that the Committee may have to object if an
                               agreement cannot be reached between the Debtors and the
                               Committee. The Committee and its professionals reserve all rights
                               to seek approval of Committee professional fees.

                15.    PSZJ intends to make a reasonable effort to comply with the Office of the

 United States Trustee’s requests for information and additional disclosures as set forth in the Fee

 Guidelines, to the extent applicable in these Bankruptcy Cases, both in connection with this




                                                 7
Case 21-10269-ABA         Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                 Desc Main
                                 Document    Page 19 of 52




 Application and in the interim and final fee applications to be filed by PSZJ in these Bankruptcy

 Cases. As to these Cases and any other case in which PSZJ may be involved, PSZJ reserves all

 rights regarding the scope, application, and enforceability of the 2013 UST Guidelines.

                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

 is true and correct.

 Dated: February 24, 2021

                                                      /s/ Bradford J. Sandler
                                                      Bradford J. Sandler




                                                  8
Case 21-10269-ABA   Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                           Document    Page 20 of 52



                                   Schedule 1

                                   Entity List
Case 21-10269-ABA        Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                                Document    Page 21 of 52



 Debtors
 Christopher & Banks Corporation
 Christopher & Banks, Inc.
 Christopher & Banks Company

 Equity Holders of 5% or More
 Jonathan Duskin
 Macellum Retail Opportunity Fund, L.P.
 Cleveland Capital, L.P.

 Current and Former (Last Three Years) Officers and Directors
 Jonathan Duskin
 Seth Johnson
 Kent Kleeberger (Chair)
 William F. Sharpe, III
 Allison M. Wing
 Keri Jones
 Richard Bundy
 Rachel Endrizzi
 Andrea Kellick
 Carmen Wamre

 Debtors’ Proposed Professionals
 B. Riley Securities, Inc. f/k/a B. Riley FBR, Inc.
 Berkeley Research Group LLC
 Cole Schotz P.C.
 Dorsey & Whitney LLP
 Omni Agent Solutions

 Secured Creditors
 Wells Fargo Bank, N.A.
 ALCC, LLC
 ReStore Capital, LLC

 20 Largest Unsecured Creditors
 Cache Valley Bank
 Kostroma/Jiaxing Mengdi I.E Co.
 Presslink Limited
 Bluprint Clothing Corp.
 Simon Property Group LP
 Salesforce.Com Inc
 Kostroma/Hangzhou Jiayi Garment Co. Ltd.
 GGP Limited Partnership
 Letys Fashion Design Inc.
 Kostroma/Jiangsu Guotai Huasheng Industrial Co. Ltd.
 King Ah Knitting Factory
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                              Document    Page 22 of 52



 Tanger Properties Limited Partnership
 Fed Ex
 Premium Outlet Partners LP
 Kostroma/Guotai Huasheng HK
 Kostroma/High Hope International Group Newest Appl Corp. Ltd.
 C O International Inc.
 BPR-FF LLC
 CBL & Associates Limited Partnership
 Pm&J Llc/Wuxi Jinmao Co.

 United States Bankruptcy Court Judges
  for the District of New Jersey
 Judge Kathryn C. Ferguson, Chief Judge
 Judge Rosemary Gambardella
 Judge Michael B. Kaplan
 Judge Christine M. Gravelle
 Judge Andrew B. Altenburg, Jr.
 Judge Vincent F. Papalia
 Judge John K. Sherwood
 Judge Jerrold N. Poslusny, Jr.
 Judge Stacey L. Meisel

 US Trustee’s Office – Region 3 – District of New Jersey
 Andrew Vara
 Martha Hildebrandt
 Adela Alfaro
 Michael W. Aponte
 Kirsten K. Ardelean
 Francyne D. Arendas
 Michael Artis
 Lauren Bielskie
 Peter J. D’Auria
 David Gerardi
 Ivette Gerhard
 Rosemarie Giles
 Tia Green
 Mitchell B. Hausman
 Joseph C. Kern
 Daniel C. Kropiewnicki
 Maggie McGee
 Tina L. Oppelt
 Robert J. Schneider, Jr.
 Jeffrey Sponder
 Fran B. Steele
 James Stives
 Benjamin Teich



                                             ii
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                              Document    Page 23 of 52



 William J. Ziemer

 Landlords
 CBL & Associates Mgmt., Inc. (LNA)
 Kirkwood Mall (ND)
 Simon Property Group, Inc. (LNA)
 Fox River Mall (LNA)
 Fox River Mall
 Watson Development LLC
 Namdar Realty Group
 Glimcher Property LP (LNA)
 Montclair Center, LLC (LNA)
 Urban Retail Properties, LLC (LNA)
 Central Mall (KS)
 Animas Valley Mall (LNA)
 ACF Property Management, Inc.
 West Park Mall (MO)
 LNR Partners, LLC (LNA)
 Layton Ills Mall CMBS, LLC
 Greystone Servicing Company LLC
 CBRE, Inc., (WV)
 The Woodmont Company
 The CAFARO Company (LNA)
 Lansing Mall (LNA)
 Lansing Mall, LLC (MI)
 Hill Partners, Inc.
 Otshan Properties
 Judd Road Group, LLC (LNA)
 MFC Beavercreek, LLC
 G&I VI Promenade, LLC
 PPG Shadow Lake Real Estate LLC
 PREP Property Group
 Aspen GRF2, LLC
 West Acres Development LLP
 Fox River Mall (LNA
 Fox River Mall
 Montclair Center, LLC (LNA)
 RPAI Holdco Management LLC
 CBRE, Inc. (CO)
 CBRE Denver Retail
 DDR Aspen Grove Lifestyle Center Properties, LLC
 Developers Diversified (LNA1)
 Simon Property Group, Inc. – Premium Outlets (LNA)
 Legacy Asset Management, LLC
 The Legends Outlet
 Tanger Properties LP (LNA)



                                            iii
Case 21-10269-ABA    Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                            Document    Page 24 of 52



 Tanger Management, LLC
 Tanger Branson LLC
 Craig Realty Group (LNA)
 Fortress Investment Group LLC (LNA)
 Retail Realestate Consultants
 NorthMarq Real Estate Services
 Singerman Real Estate, LLC
 Avison Young – Atlanta, LLC
 COROC/Myrtle Beach LLC
 AYA Management Services, LLC
 R.K. Getty Corporation
 Horizon Group Properties, L.P.
 Rockvale Vehicles, LLC
 Ed & Ed T. Enterprises, LLC (LNA)
 The John P. Hicks Law Firm
 Northwest Asset Management
 Hartman Simon & Wood LLP
 Pigeon River Crossing, LLC
 Essex Outlets
 Fashion Outlets of Niagara (NY)
 Macerich Property Management Company (LNA)
 BTCI Limited Partnership
 ADCO Outlets LLC
 Avison Young – Atlanta, LLC
 Lawrence S. Rigie
 OVP Management, Inc.
 OVP Manaegment, Inc.
 David G. McDonough, Esq.
 NED New England Development
 Goulston & Storrs, PC
 Levin Management Corporation
 Chiesa Shahinian & Giantomasi PC
 The Lightstone Group (LNA)
 St. Augustine Outlets (FL)
 Natixis Real Estate Capital LLC
 Seaside Factory Outlet Center (OR)
 Pyramid Management LLC (LNA)
 Wind Creek Bethlehem Retail, LLC
 Singerman Real Estate LLC
 M.S. Management Associates, Inc.
 U.S. Properties Group, Inc.
 Socora Village Company
 MD Management, Inc.
 Cole Real Estate Investments
 Lakeport Road Investors LLC
 RH Johnson Company



                                         iv
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                              Document    Page 25 of 52



 Chillicothe Mall, Inc.
 Eden Prairie Center (MN)
 RockStep Capital
 S VAPII Stones River (LNA)
 RockStep Janesville, LLC
 Greece Ridge, LLC (LNA)
 Valley River Center
 Village Mall Shopping Center (IL)
 Tabani Group
 Eastview Mall, LLC
 CoolSprings Mall *(TN)
 Namco Realty LLC
 Stonemar Management LLC
 Northpark Mall (IA)
 Richland Mall Holdings, LLC
 Richland Mall (OH)
 Kana Realty Corporation (LL)
 General Growth Properties (LNA2)
 Glenbrook Square Mall
 NADG/SG Riverdale Village LP
 NADG/SG Riverdale Village LP (LNA-1)
 Northtown Mall (WA)
 Gart Companies, Inc.
 Berenbaum Weinshienk PC
 Zamias Services
 Jemal’s Boulevard LLC
 Tanurb Developments, Inc.
 Transwestern (MN)
 Fabyanske, Westra, Hart & Thomson PA
 Clackamas Town Center (OR)
 Bellis Fair Mall Bellis Fair (WA)
 Spokane Valley Mall (WA)
 Columbia Mall (MO)
 Pine Tree Commercial Realty LLC
 Birchwood Mall (LNA)
 Birchwood Mall LLC (MI)
 SouthPark Mall (IL)
 Westwood Mall (LNA)
 Westwood Mall LLC (MI)
 Daspin & Aument LLP
 Logan Valley Mall (PA)
 Commercial Ventures Inc.
 GK Development, Inc. (LMA2)
 Mall St. Matthews
 Mall of St. Matthews Sales
 Prescott Gateway Mall Realty Holding, LLC



                                             v
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 26 of 52



 Prescott Gateway Mall
 Mt. Shasta Mall (LNA)
 Mt. Shasta Mall (CA)
 Brixmor Property Group, Inc. (Corp.)
 Birxmor Property group (LNA) (CA)
 Charter Realty Management Corp.
 The Prudential Insurance Company of America
 Port Charlotte Town Center
 Lexington Realty International
 Grand Teton Mall (LNA)
 Fayette Mall (KY)
 Cranberry Mall Properties LLC (LNA)
 Cary Towne Center
 Tumbridge Equities
 RSS WFRB 2011C3-NY OM LLC
 Spinoso Real Estate Group LLC
 Oakdale Mall (NY)
 Mountain Development Corp.
 Eastern Hills Mall (NY)
 Adar Johnstown LLC
 Key Bank Real Estate Capital
 River Hills Mall (MN)
 Village at Jordan Creek (IA)
 Woodbury Corporation
 Goodale & Barbieri Company
 Wadsworth Development Group
 Skyway Regional Shopping Center, LLC (LNA)
 Kohan Retail Investment Group
 Nittany Nassim LLC
 Rivertown Crossing
 RiverTown Crossings (MI)
 ERSHIG Properties
 Mercer Mall (WV)
 LaRayne Morvig
 Watertown Mall (SD)
 Broad Reach Retail Partners LLC
 Lloyd Companies
 Centennial real Estate Management LLC
 Vancouver Mall (WA)
 Bayer Properties LLC
 The Pinnacle at Turkey Creek (TN)
 Kitsap Mall (WA)
 Mid Rivers Mall (MO)
 Bay City Mall (MI)
 University Mall (IL)
 Park City Center (PA)



                                           vi
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 27 of 52



 Kalamazoo Mall (LNA)
 The Crossroads (MI)
 Greenwood Mall (LNA)
 Greenwood Mall (KY)
 Obsidian XV, LLC
 NAI Optimum
 Clearview Mall Capital Holding LLC
 Security National Master Manager LLC
 Coral Ridge Mall
 Lamotta Properties
 AZZ Real Estate Inc.
 BI Jamestown LLC
 Radiant Partners LLC
 Mall of Abilene (TX)
 WS Asset Management Inc.
 Pinnacle Hills Promenade (LNA)
 Pinnacle Hills Promenade (AR)
 Tarragon Property Services LLC
 Investco Financial Corporation
 Brixton Capital (LNA)
 Satterfield Helm Management, Inc.
 Stiles Property Management
 Time Equities, Inc.
 College Square TEI Equities, LLC
 Northgate Mall (TN)
 Valley Mall (VA)
 NAMCO Realty LLC
 Eastridge Mall (WY) L.L.C. (LNA)
 Grand Traverse Mall (LNA)
 Brookfield Properties (R) LLC
 ShopCore Properties
 Excel Trust LP (LNA-1)
 Liberty University
 River Ridge Mall (VA)
 Magic Valley Mall (ID)
 Washington Park Mall
 Hamilton TC, LLC (LNA)
 Midland Mall (MI)
 Midland Mall Realty Holding LLC
 The Arboretum (IL)
 Core Commercial, Inc.
 Carson Development, Inc.
 Elkhart Holdings, LLC
 Superstition Springs Center (AZ)
 Durango Mall (CO)
 Rathbun Properties



                                        vii
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 28 of 52



 Arrowhead Towne Center (AZ)
 Capital Real Estate Services LLC
 Poag Shopping Centers LLC
 The Shops at Perry Crossing (IN)
 Rockstep Christiansburg LLC
 New River Valley Mall (VA)
 Salem Center
 Rialto Capital Advisors LLC
 Marquis Aurbach Coffing
 Pinnacle North IV, LLC
 Aldenwood Mall (WA)
 Wldenwood Mall
 Real Estate Development and Investment Company (REDICO)
 Property Managers, LLC
 Washington Prime Management Associates LLC
 Eastland Mall (IL)
 Southgate Mall (MT)
 KRE Colonie Owner LLC
 Colonie Center
 Garden City Plaza LLC
 Arnot Mall (NY)
 Sayles & Evans
 Chase Properties Ltd.
 GJ Realty
 BEK Developers LLC
 Chase Properties Ltd.
 Washington Square LP
 Washington Square Limited Partnership (LNA)
 CBRE, Inc. (MN)
 Beaver Valley Mall (PA)
 DP Management LLC
 Monument Mall (NE)
 Midwest Holdings LLC
 Winona Mall LLC
 Dial Escanaba Mall 1, LP
 Pueblo Mall (CO)
 Renaissance Partners I, LLC (LNA)
 Midland Management LLC
 Rotterdam Square (NY)
 U.S. Retail Partners LLC (LNA)
 The Hutensky Group LLC (LNA)
 USPG Portfolio Two, LLC
 Sooner Fashion Mall (LNA)
 Stroud Mall
 Pine Ridge Mall JC, LLC (LNA)
 Towne Mall Center



                                         viii
Case 21-10269-ABA       Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                               Document    Page 29 of 52



 KeyPoint Partners
 Rural King Realty LLC
 Sawnee Mall (OK)
 StreetMac LLC
 Timm & Garfinkel LLC
 Trigild IVL, LLC (Receiver)
 M&J Wilkow
 The Davis Companies
 Streets of Cranberry
 Dubois Mall
 Volusia Mall (FL)
 Quail Springs Mall (LNA)
 Colonial Properties Trust (LNA)
 Fashion Place (UT)
 West Lakes P&S LLC (LNA)
 Belden Village Mall (OH)
 PREIT Services, LLC (LNA-2)
 Valley Mall (MD)
 Valley Mall (WI)
 Yorktown Center (IL)
 YTC Mall Owners, LLC (LNA)
 Boise Towne Square (ID)
 Northfield Square Mall (IL)
 St. Clair Square
 McKinley Mall (NY)
 Branson Landing
 HCW Private Development, LLC
 York Galleria (PA)
 Gateway Mall (NE)
 Meyers, Roman, Friedberg & Lewis
 Dakota Square Mall
 Apache Mall
 Crossroads Center (MN)
 Quincy-Cullinan, LLC (LNA)
 SM Eastland Mall, LLC
 Oakwood Mall
 Honey Creek Investment, LLC (LNA)
 Honey Creek Investments, LLC
 W-PT Metro Center Owner VIII, LLC
 South Towne Management, LLC (UT)
 Great Northern Mall (NY)
 Kandi Mall (MN)
 Foothills Mall Equities LLC
 Jeffrey R. Anderson Real Estate, Inc.
 Dinsmore & Shohi LLP
 Rogue Valley Mall



                                          ix
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                              Document    Page 30 of 52



 Denny Elwell Company LC
 Ramco Gershenson Inc.
 Cushman & Wakefield U.S. Inc. (LNA)
 RC Muir Management LLC
 Marketplace Associates, LLC
 PR Capital City LP (LNA)
 1125 East Johnson LLC
 Conway MacKenzie
 Dykema Gosset PLLC
 DLC Mgmt Corporation
 RPT Realty L.P.
 Old Vine Management Group, Inc.
 Streets of Tanasbourne, LLC
 RREEF Management Company (LNA)
 Westland Mall Realty LLC
 East Towne Mall (WI)
 Rockstep Hutchinson, LLC
 Crain. Caton & James
 Chase Enterprises

 Utilities
 Montana-Dakota Utilities
 Wisconsin Public Service
 Alliant Energy WPL
 Alliant Energy IPL
 MidAmerican Energy Company
 Omaha Public Power District
 Metropolitan Utilities District
 WE Energies
 Kentucky Power Company
 Columbia Gas of Kentucky
 Shenandoah Valley Electric Cooperative
 Washington Gas
 Duke Energy
 Evergy
 Ameren Missouri
 Rocky Mountain Power
 North Indiana Public Service Company
 Indiana Michigan Power
 Vectren Energy Delivery
 Jackson Purchase Energy Corporation
 Consumers Energy
 Toledo Edison
 Direct Energy Business
 Columbia Gas of Ohio
 National Grid



                                          x
Case 21-10269-ABA       Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                               Document    Page 31 of 52



 Dayton Power and Light
 City of Loveland, CO
 Xcel Energy
 Black Hills Energy
 Spire Energy
 Cass County Electric Cooperative
 Wright-Hennepin Cooperative Electric
 Centerpoint Energy
 Penn Power
 Liberty Utilities - Empire District
 Empire District Electric Co.
 East Central Energy
 Minnesota Energy Resources Corporation
 OG&E
 Oklahoma Natural Gas Company
 TIP Rural Electric Cooperative
 Ameren Illinois
 Tanner Electric Cooperative
 Middle Tennessee Electric Membership Corp.
 Santee Cooper
 Pacific Power
 City of Centralia, WA
 Puget Sound Energy
 Lorain-Medina Rural Electric Cooperative Inc.
 Steele Waseca Cooperative Electric
 DTE Energy
 Liberty Utilities - New Hampshire
 NYSEG
 PPL Electric Utilities
 UGI South
 Portland General Electric
 NW Natural Gas
 Shelby Energy Coop
 LG&E
 Cascade Natural Gas
 Arizona Public Service Electric
 Sevier County Electric System
 Green Mountain Power Corporation
 Vermont Gas Systems
 Town of Smithfield, NC
 Florida Power and Light Company
 Central Maine Power Co.
 Eastern Propane & Oil
 New Hampshire Electric Co-op
 Dominion Energy North Carolina
 Eversource



                                                 xi
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                              Document    Page 32 of 52



 Dominion Energy Virginia
 Virginia Natural Gas
 Entergy
 Centerpoint Energy
 Sevier County Utility District
 Jackson EMC
 TXU Energy
 Atmos Energy
 Delmarva Power
 Sandpiper Energy Inc.
 North Georgia EMC
 Scana Energy
 Lehi City, UT (Lehi City Corporation)
 Dominion Energy
 Gaffney Board of Public Works
 Intermountain Rural Electric Association
 UGI North (UGI Penn Natural Gas Inc.)
 Evergy
 Kansas Gas Service
 American Electric Power
 Appalachian Power
 Benton PUD
 Grand Rapids Public
 Utilities Commission
 Avista Utilities
 The Illuminating Company
 Northern Electric Cooperative
 NorthWestern Energy
 Eugene Water & Electric Board
 RG&E
 Nashville Electric Service
 Piedmont Natural Gas
 Ohio Edison
 Connexus Energy
 City of Fort Collins, CO
 National Fuel
 West Penn Power
 Semco Energy
 Lincoln Electric System
 Polaris Energy Services
 Suburban Natural Gas Company
 Energy West - Montana
 Sacramento Municipal Utility District (SMUD)
 PG&E
 KU a PPL company
 BGE



                                            xii
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 33 of 52




 Dominion Energy Ohio
 Columbia Gas of Pennsylvania
 MonPower
 Dominion Energy West Virginia
 Flathead Electric Co-Op
 Penelec
 Cardinal Natural Gas
 Otter Tail Power Company
 Watertown Municipal Utilities Department (SD)
 City of Concord, NC
 Sioux Valley Energy
 Clark Public Utilities (WA)
 Lenoir City Utilities Board
 Knoxville Utilities Board (KUB)
 ComEd
 City of Naperville, IL
 Nicor Gas
 Memphis Light Gas and Water
 Dead River Company
 Carroll Electric Cooperative
 Douglas County PUD
 Provo City Utilities (UT)
 City of St. George, UT
 Dominion Energy South Carolina
 EPB Electric Power
 Harrisonburg Electric Commission
 Columbia Gas of Virginia
 Madison Gas and Electric
 Idaho Power
 Intermountain Gas Company
 Public Service Company of Oklahoma
 La Plata Electric Association Inc.
 Bristol Tennessee Essential Services
 Snohomish County PUD
 The Energy Cooperative OH
 Brightridge
 Southern Pioneer Electric Company
 Northeast Ohio Natural Gas
 City of Detroit Lakes, MN
 Dakota Electric Association
 Duquesne Light Company Payment Processing Center 10
 City of Duluth Comfort Systems MN



                                          xiii
Case 21-10269-ABA       Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                               Document    Page 34 of 52



 Brainerd Public Utilities (MN)
 Nebraska Public Power District
 Hutchinson Utilities Commission
 Marshall Municipal Utilities MN
 Marshfield Utilities
 City of Petoskey, MI
 Lansing Board of Water & Light
 Loup Power District
 Richmond Power & Light
 KU a PPL company
 Potomac Edison
 Met-Ed
 Verendrye Electric Cooperative
 Kenergy Corporation
 Midwest Energy Inc.
 City of Maryville Utilities
 AT&T Mobility
 CDW Direct LLC
 Verizon
 Verizon Wireless
 A-1 Sanitation & Recycling
 Abe’s Trash Service Inc.
 Ace Solid Waste Inc.
 Advanced Disposal Services
 Allstate Service Group
 Area Disposal Service Inc.
 Art’s Garbage Service
 Aspen Waste Systems Inc.
 B and B Sanitation
 Beltrami County Solid Waste
 Bliss Environmental Services Inc.
 Brask Enterprises Inc.
 Burgmeier's Hauling Inc.
 Chitty Garbage Service Inc.
 City of Bristol, TN
 City of Daytona Beach, FL
 City of Garden City, NY
 City of Helena, MT
 City of Scottsbluff, NE
 Complete Solutions Sourcing Inc.
 Corporate Services Consultants LLC
 Cox Sanitation & Recycling Inc.
 Deep Green Waste and Recycling LLC
 Delta Disposal
 Virginia Department of Public Utilities (MN)
 Disposal Management Services Inc.



                                                xiv
Case 21-10269-ABA    Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                            Document    Page 35 of 52



 E L Harvey & Sons Inc.
 East Coast Rubbish Removal
 Envirotech Waste Services
 Epax Systems Inc.
 Feher Rubbish Removal Inc.
 GFL Environmental
 Green Waste Mall Services
 Holt & Sons Sanitation
 Howard’s Disposal Inc.
 Howie’s Trash Service
 Ideal Refuse Removal
 IEM Inc.
 Jamestown Water Dept.
 Keter Environmental Services Inc.
 Malcom Enterprises Inc.
 Metro Waste Services Co.
 Mid-Nebraska Disposal
 Moorhead Public Service (MN)
 Fountain Hills Sanitation District
 Olympic IV Mall Services
 Pellitteri Waste Systems
 Precision Waste Solutions LLC
 Quality Waste
 Ray’s Refuse Service
 Republic Services
 Rumpke
 RWS Facility Services
 Sanitation Service Inc.
 Schaben Sanitation
 St. Clair Services Inc.
 Stewart Sanitation
 Stone Sanitation
 Sustainable Solutions Group LLC
 The Great American Disposal Company
 The William Thomas Group Inc.
 The O’Keefe Group (“TOG”) West
 U & I Sanitation Service
 Uribe Refuse Services Inc.
 Waste Connections of KS Inc.
 Waste Connections of NE Inc.
 Waste Connections of PA
 Waste Industries
 Waste Management
 WCA Waste Systems Inc.
 West Central Sanitation Inc.
 Alexandria Light and Power (MN)



                                       xv
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 36 of 52



 Altoona Water Authority
 Ames Municipal Utilities (IA)
 Aqua Illinois
 Aqua Ohio Inc.
 Aqua Pennsylvania Inc.
 Ashwaubenon Water & Sewer
 Auburn Water District - ME
 Bangor Water District - ME
 Bay County Dept. of Water & Sewer (MI)
 Belmont County Sanitary
 Big Flats Water Dept. (NY)
 Blackman Charter Township
 Bradley Public Service District (WV)
 Brodhead Creek Regulatory Authority
 Carbondale Water & Sewer (IL)
 Caseyville Township Sewer
 Center Township Water Authority (PA)
 Charlotte County Utilities
 City of Adrian, MI
 City of Alton, IL
 City of Apple Valley, MN
 City of Baxter, MN
 City of Bloomington, MO
 City of Bridgeport, WV
 City of Brookfield, WI
 City of Cape Girardeau, MO
 City of Columbia, SC
 City of Columbus Water
 City of Decorah, IA
 City of Derby, KS Utilities
 City of Devils Lake, ND
 City of Dubuque, IA
 City of Effingham, IL
 City of Fargo, ND Utilities
 City of Fond du Lac, WI
 City of Hays, KS
 City of Hermitage, PA
 City of Idaho Falls, ID
 City of Janesville, WI
 City of Kearney Util. Dept.
 City of Kennewick, WA
 City of Kokomo, IN Wastewater Utility
 City of Lancaster, PA
 City of Lancaster Water
 City of Liberal, KS
 City of Lima Utilities (OH)



                                          xvi
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 37 of 52



 City of Logan, UT
 City of Lynnwood, WA
 City of Mattoon, IL
 City of Moscow, ID
 City of Nampa, ID
 City of Niles, OH
 City of Norfolk, NE
 City of North Canton, OH
 City of Oak Park Heights, MN
 City of Oshkosh, WI
 City of Peru, IL
 City of Pierre, SD
 City of Plymouth
 City of Puyallup Utilities (WA)
 City of Quincy, IL
 City of Sterling, IL
 City of Terre Haute Sewer (OK)
 City of Vienna, WV
 City of Westminster, MD
 City of Yankton, SD
 City Treasurer of Madison, WI
 City Utilities of Springfield, MO
 College Township Water Authority (PA)
 Connecticut Water Co
 Council Bluffs Water Works
 Delta Charter Township Water
 Edinburgh Municipal Utilities
 Elizabethtown Gas (KY)
 Elizabethtown Water & Gas (KY)
 Erie County Sewer & Water
 Erie Water Works
 Forest Hills Municipal
 Fort Dodge Water Dept. (IA)
 Fruitland Mutual Water Co.
 Grand Island Utilities
 Greater Augusta Utility District
 Green Bay Water Utility
 Green Oak Charter
 Green Valley Glenwood PSD
 Greene Township Municipal
 Guilford Water Authority
 Hermitage Sewer
 Highland Sewer & Water Authority
 Hixson Utility District
 Hampton Roads Sanitation District
 Hummels Wharf Municipal Authority (PA)



                                          xvii
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 38 of 52



 Illinois American Water
 Indiana American Water
 Jackson Water Collection
 Jamestown City Treasurer
 Johnson City Municipal Services
 Johnson City Utility System
 Kansas City Board of Public Utilities
 Kentucky American Water
 Lake County Dept. of Utilities
 Lycoming County Water and Sewer Authority
 Lexington-Fayette Urban County Government
 Louisville Water Company
 Marshalltown Water Works
 Maryland American water
 Mishawaka Utilities (IN)
 Muncie Sanitary District
 Municipal Authority of Westmoreland County
 Municipal Light & Water (North Platte, NE)
 Newport News Waterworks
 North Coventry Municipal
 North Coventry Water Authority
 O'Fallon Water & Sewer Department
 Paducah Water Works
 Palmetto Utilities Inc.
 Pea Ridge Public Service Dist.
 Pennsylvania American Water
 Public Works & Utilities (Wichita, KS)
 Rice Lake Utilities (WI)
 Richmond Sanitary District
 Roats Water System Inc.
 Saginaw Charter Township Expense
 Shelby Township Dept. of Public Works
 Spencer Municipal Utilities (IA)
 Stroud Township SWR Authority
 Suez Water Delaware
 Town of Big Flats Code Enforcement
 Trumbull County Water and Sewer
 Utility Billing Services
 Utility Recovery Systems Inc.
 Village of Birch Run
 Village of Radley
 Village of Forsyth, IL
 Village of Germantown, WI
 Village of Lombard, IL
 Village of Plover, WI
 Waterloo Water Works



                                          xviii
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                              Document    Page 39 of 52



 Wausau Water Works
 West Virginia American Water
 Willmar Municipal Utilities (MN)
 Wooster City Services (MI)
  Youngstown Water Dept. (OH)
 CenturyLink
 Intrado Enterprise Collaboration Inc.
 Premiere Global Services
 West Unified Communications Services Inc.
 Comm Works LLC
 Granite Telecommunications LLC
 AT&T
 Netfortris
 Comcast
 Georgia Natural Gas
 Sawnee Electric Membership
 Blue Ridge Electric Membership Corp.
 Georgia Power Company
 Mufreesboro Electric Dept. (TN)
 Pacific Gas and Electric
 Yankee Gas Services Co.
 Energyworks Lancaster LLC
 Liberty Utilities
 City of Dover, DE
 City of Garden City, MO
 Suburban Propane
 Citizens Gas Fuel Company
 Irving Energy

 Cash Management Banks
 Wells Fargo
 JPMorgan Chase
 Sunflower Bank
 US Bank
 KeyBank
 Fifth Third Bank
 United Bank
 Regions Bank
 PNC Bank
 Branson Bank
 First Financial Bank
 Bank of Wisconsin Dells
 Neighborhood National Bank
 All America Bank (Formerly with Arvest)
 TNB Bank
 Wilson Bank & Trust



                                             xix
Case 21-10269-ABA     Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                             Document    Page 40 of 52



 The Huntington National Bank
 Badger Bank
 First State Bank of Red Wing
 Northway Bank
 Five Star Bank
 Commonwealth Bank & Trust Company
 Glens Falls National Bank and Trust Company
 Flagstar Bank
 NBT Bank
 Citizens Bank
 Arvest
 BBT Bank
 South State Bank
 Pinnacle Bank
 Commerce Bank
 Bank of America
 City National Bank
 BMO Harris Bank
 First National Bank & Trust
 CIBM Bank
 Hometown National Bank
 M&T Bank
 Orrstown Bank (formerly First Community Bank)
 Webster Bank
 Commercial Savings Bank
 F&M Bank & Trust
 First National Bank
 Wes Banco Inc.
 Midland States Bank
 Bank of the West
 Hawthorn Bank
 Chemung Canal Trust Company
 Equity Bank
 Trustco Bank
 People's United Bank
 Citizens National Bank
 First Bankers Trust Company
 Park National Bank
 CenterState Bank
 Coreplus Credit Union
 First Horizon Bank

 Employee Benefit Providers
 ADP, LLC
 Wells Fargo
 Mercer Health & Benefits LLC



                                           xx
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02          Desc Main
                              Document    Page 41 of 52



 BenefitFocus.com, Inc.
 Blue Cross Blue Shield of Minnesota
 MDX Medical, Inc. (d.b.a. Sapphire Digital)
 Delta Dental of Minnesota
 Vision Service Plan (VSP)
 DRT Benefits Corp. dba 121 Benefits
 Standard Insurance Company
 Metropolitan Life Insurance Company
 Crum & Forster – The North River Insurance Company (United States Fire Insurance Company)
 Liberty Mutual Insurance Company
 Sentry Insurance Company
 Chubb Insurance
 Travelers Insurance Company
 Ohio Bureau of Workers’ Compensation
 North Dakota Workforce Safety & Insurance
 State of Wyoming Department of Workforce Services, Division of Workers’ Compensation
 Washington State Department of Labor and Industries
 MetLife Group Legal Plan
 Fidelity Management Trust Company
 Mercer Investment Consulting, Inc.
 Meyer Hoffman McCann
 CBIZ

 Customer Programs/Payment Processors
 Comenity Bank f/k/a World Financial Network Bank
 Paypal, Inc.
 WorldPay, LLC f/k/a Vantiv, LLC
 Fifth Third Bank

 Other General Unsecured Creditors and Parties-in-Interest
 Automotive Rentals, Inc.
 ARI Fleet LT
 Avalera, Inc.
 Enterprise FM Trust
 Enterprise Fleet Management, Inc.
 ExxonMobil
 Nissan North America, Inc.
 WEX BANK Company
 Comenity Bank f/k/a World Financial Network Bank
 Comenity LLC
 Paypal, Inc.
 WorldPay, LLC f/k/a Vantive, LLC
 Fifth Third Bank

 Insurance Carriers
 Affiliated FM Insurance Company



                                            xxi
Case 21-10269-ABA      Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                              Document    Page 42 of 52



 Endurance Risk Solutions Assurance Co.
 CNA / Continental Casualty Company
 XL Specialty Insurance Company
 Beazley Group / Syndicate 2623/623 at Lloyd’s
 AIG Specialty Insurance Company
 Liberty Mutual Insurance/Ohio Casualty Insurance Company
 CNA Commercial Insurance a/k/a The Continental Insurance Company
 North River Insurance Company United States Fire Insurance Company
 AXIS Insurance Company
 U.S. Specialty Insurance Company (Tobio Marine HCC)
 Travelers Property Casualty Co. / The Travelers Indemnity Company
 Willis Towners Watson Midwest, Inc.
 AFCO Credit Corporation
 International Fidelity Insurance Company a/k/a IFIC
 Harco National Insurance Company
 Allegheny Casualty Company
 CNA Paramount




                                           xxii
Case 21-10269-ABA   Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                           Document    Page 43 of 52



                                  EXHIBIT B

                         Declaration of Committee Chair
Case 21-10269-ABA            Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                           Desc Main
                                    Document    Page 44 of 52



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Bradford J. Sandler, Esq.
 Robert J. Feinstein, Esq.
 Paul J. Labov, Esq.
 Steven W. Golden, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
         rfeinstein@pszjlaw.com
         plabov@pszjlaw.com
         sgolden@pszjlaw.com
 and
 James S. Carr, Esq.
 Dana P. Kane, Esq.
 KELLEY DRYE & WARREN LLP
 One Jefferson Road, Second Floor
 Parsippany, NJ 07054
 Tel: 973-503-5900
 Email: jcarr@kelleydrye.com
        dkane@kelleydrye.com
 Proposed Co-Counsel to the Official
 Committee of Unsecured Creditors
                                                                         Case No.: 21-10269 (ABA)
 In re:
                                                                         Chapter: 11
 CHRISTOPHER & BANKS CORPORATION, et al.,1                               Judge:    Andrew B. Altenburg, Jr.
                     Debtors.                                                      Jointly Administered




             DECLARATION OF COMMITTEE CHAIR IN SUPPORT OF
         APPLICATION FOR ORDER PURSUANT TO 11 U.S.C. §§ 328 AND
      1103, FED. R. BANKR. P. 2014, AND LOCAL BANKRUPTCY RULE 2014-1,
   AUTHORIZING AND APPROVING THE EMPLOYMENT AND RETENTION OF
    PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS EFFECTIVE AS OF JANUARY 27, 2021

 1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
          number, as applicable, are as follows: Christopher & Banks Corporation (5422), Christopher & Banks, Inc.
          (1237), and Christopher & Banks Company (2506). The Debtors’ corporate headquarters is located at 2400
          Xenium Lane North, Plymouth, Minnesota 55441.
Case 21-10269-ABA               Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                           Desc Main
                                       Document    Page 45 of 52




                     Ronald Tucker declares under penalty of perjury as follows:

                     1.       I, Ronald Tucker, am Vice President/Bankruptcy Counsel of Simon

 Property Group, Inc. (“Simon”).                Simon was elected Chair of the Official Committee of

 Unsecured Creditors (the “Committee”) appointed in the bankruptcy cases (the “Cases”) of

 Christopher & Banks Corporation, et al. (collectively the “Debtors”).                         I am an authorized

 representative of Simon and am authorized to submit this declaration (the “Declaration”) on

 behalf of the Committee in support of the Application for Order Pursuant to 11 U.S.C §§ 328

 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1, Authorizing and Approving the

 Employment and Retention of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official

 Committee of Unsecured Creditors Effective as of January 27, 2021 (the “Application”) on

 behalf of the Committee.2

                               The Committee’s Selection of PSZ&J as Counsel

                     2.       Pachulski Stang Ziehl & Jones LLP (“PSZJ” or the “Firm”) is proposed to

 serve as counsel to the Committee. The Committee recognizes that a review process is necessary

 in managing counsel to ensure that bankruptcy professionals are subject to the same scrutiny and

 accountability as professionals in non-bankruptcy engagements. The review process utilized by

 the Committee here assessed potential committee counsel based on their expertise in the relevant

 legal issues and in similar proceedings.

                     3.       On January 26, 2021, the Office of the United States Trustee appointed the

 Committee pursuant to section 1102 of the Bankruptcy Code. The Committee consists of the


 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.


                                                            2
Case 21-10269-ABA        Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02               Desc Main
                                Document    Page 46 of 52




 following seven (7) members: (i) Brookfield Properties Retail, Inc.; (ii) Bluprint Clothing Corp.;

 (iii) Federal Express Corporate Services, Inc.; (iv) Hangzhou Jiayi Garment Co., Ltd; (v) JiaXing

 Mengdi Import and Export Co., Ltd.; (vi) Simon Property Group, Inc.; and (vii) Washington

 Prime Group Inc. See Notice of Appointment of Official Committee of Unsecured Creditors

 [Docket No. 118].

                4.      The Committee will work with PSZJ and Kelley Drye to minimize the

 duplication of the legal services provided to the Committee by each firm and meet the scope of

 the services for which each firm is retained to provide.

                5.      On January 27, 2021, the Committee voted to retain PSZJ as its lead

 counsel along with Kelley Drye & Warren LLP (“Kelley Drye”) as its New Jersey counsel,

 subject to Court approval. The Committee is advised that PSZJ and Kelley Drye will work

 closely together in providing services to the Committee, and will make every effort not to

 duplicate services for the Committee. In addition to PSZJ and Kelley Drye, the Committee

 considered several other law firms as counsel. The Committee believes that PSZJ’s and Kelley

 Drye’s extensive experience in corporate reorganizations, both out-of-court and under chapter 11

 of the Bankruptcy Code, makes them well qualified to represent the Committee in these Cases in

 an efficient and timely manner. Thus, the Committee decided to retain PSZJ and Kelley Drye as

 the Committee’s counsel during these chapter 11 cases.

                                           Rate Structure

                6.      In my capacity as Chair and authorized representative of the Committee, I

 am responsible, along with the other committee members, for supervising counsel. PSZJ has



                                                  3
Case 21-10269-ABA        Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                Desc Main
                                Document    Page 47 of 52




 informed the Committee that its rates are consistent between bankruptcy representations,

 including related transactional and litigation services. PSZJ has informed the Committee that its

 current hourly rates apply to non-bankruptcy services, if any, provided by the Firm, unless a

 contingent fee, mixed contingent fee, flat fee, or blended rate arrangement is agreed upon. The

 Committee has been informed that the Firm does not have different billing rates and terms for

 non-bankruptcy engagements.

                                         Cost Supervision

                7.     The Committee will approve any prospective budget and staffing plan that

 may be filed by PSZJ prior to it being filed, recognizing that, in the course of a large chapter 11

 case like these Cases, it is possible that there may be a number of unforeseen fees and expenses

 that will need to be addressed by the Committee and PSZJ. The members of the Committee

 further recognize that it is their responsibility to closely monitor the billing practices of their

 counsel to ensure the fees and expenses paid by the estates remain consistent with the

 Committee’s expectations and the exigencies of the Cases. The Committee will continue to

 review the invoices that PSZJ regularly submits.




                                                 4
Case 21-10269-ABA   Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                           Document    Page 48 of 52
Case 21-10269-ABA   Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02   Desc Main
                           Document    Page 49 of 52



                                  EXHIBIT C



                                Proposed Order
Case 21-10269-ABA            Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                           Desc Main
                                    Document    Page 50 of 52



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)
 Bradford J. Sandler, Esq.
 Robert J. Feinstein, Esq.
 Paul J. Labov, Esq.
 Steven W. Golden, Esq.
 PACHULSKI STANG ZIEHL & JONES LLP
 780 Third Avenue, 34th Floor
 New York, NY 10017
 Telephone: (212) 561-7700
 Facsimile: (212) 561-7777
 Email: bsandler@pszjlaw.com
         rfeinstein@pszjlaw.com
         plabov@pszjlaw.com
         sgolden@pszjlaw.com
 James S. Carr, Esq.
 Dana P. Kane, Esq.
 KELLEY DRYE & WARREN LLP
 One Jefferson Road, Second Floor
 Parsippany, NJ 07054
 Tel: 973-503-5900
 Email: jcarr@kelleydrye.com
        dkane@kelleydrye.com
 Proposed Co-Counsel to the Official
 Committee of Unsecured Creditors
                                                                      Case No.: 21-10269 (ABA)
 In re:
                                                                      Chapter: 11
 CHRISTOPHER & BANKS CORPORATION, et al.,1                            Judge:    Andrew B. Altenburg, Jr.
                     Debtors.                                                   Jointly Administered

       ORDER AUTHORIZING AND APPROVING THE RETENTION OF
   PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS EFFECTIVE AS OF JANUARY 27, 2021

          The relief set forth on the following pages, numbered two (2) through and including three

     (3), is hereby ORDERED.




 1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification
          number, as applicable, are as follows: Christopher & Banks Corporation (5422), Christopher & Banks, Inc.
          (1237), and Christopher & Banks Company (2506). The Debtors’ corporate headquarters is located at 2400
          Xenium Lane North, Plymouth, Minnesota 55441.
Case 21-10269-ABA               Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                           Desc Main
                                       Document    Page 51 of 52
 Page:           2
 Debtors:        RTW Retailwinds, Inc., et al.
 Case No.:       20-18445 (JKS)
 Caption:        Order Authorizing and Approving the Retention of Pachulski Stang Ziehl & Jones
                 LLP as Counsel to the Official Committee of Unsecured Creditors Effective as of
                 January 27, 2021


           Upon consideration of the Application for Order Pursuant to 11 U.S.C. §§ 328 and 1103,

     Fed. R. Bankr. P. 2014, and Local Rule 2014-1, Authorizing and Approving the Employment

     and Retention of Pachulski Stang Ziehl & Jones LLP as Counsel to the Official Committee of

     Unsecured Creditors Effective as of January 27, 2021 (the “Application”);2 and upon

     consideration of the Declarations of Bradford J. Sandler and the Committee Chair filed in

     support of the Application; and the Court having jurisdiction to consider the Application and the

     relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and the Court having the power

     to enter a final order consistent with Article III of the United States Constitution; and this matter

     being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in this

     District pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief requested in the

     Application is in the best interests of the Debtors’ estates, its creditors and other parties-in-

     interest; and the Committee having provided adequate and appropriate notice of the Application

     under the circumstances; and after due deliberation and good and sufficient cause appearing

     therefor; and it appearing to the Court that the Application should be approved,


                     IT IS HEREBY ORDERED THAT:

                     1.       The Application is GRANTED as set forth herein.

                     2.       The Official Committee of Unsecured Creditors (the “Committee”) is

 hereby authorized to retain and employ PSZJ as counsel to the Committee effective as of January




 2
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.
Case 21-10269-ABA         Doc 268 Filed 02/24/21 Entered 02/24/21 15:49:02                Desc Main
                                 Document    Page 52 of 52
 Page:       3
 Debtors:    RTW Retailwinds, Inc., et al.
 Case No.:   20-18445 (JKS)
 Caption:    Order Authorizing and Approving the Retention of Pachulski Stang Ziehl & Jones
             LLP as Counsel to the Official Committee of Unsecured Creditors Effective as of
             January 27, 2021



 27, 2021. PSZJ’s address is: Pachulski Stang Ziehl & Jones LLP, 780 Third Avenue, 34th Floor,

 New York, New York 10017-2024.

                3.      PSZJ shall apply for compensation for professional services rendered and

 reimbursement of expenses incurred in connection with the Debtors’ Cases in compliance with

 the applicable provisions of the Bankruptcy Code, including section 330 of the Bankruptcy

 Code, the Bankruptcy Rules, and any applicable procedures and orders of this Court.

                4.      PSZJ is authorized to render professional services to the Committee as

 described in the Application.      PSZJ shall make reasonable efforts to avoid unnecessary

 duplication of services provided by any of the Committee’s other retained professionals in these

 Cases.

                5.      PSZJ shall provide ten (10) business days’ notice to the Debtors and the

 U.S. Trustee before any increases in the rates set forth in the Application or Sandler Declaration

 and shall file such notice with the Court.

                6.      The Committee and PSZJ are authorized and empowered to take all

 actions necessary to implement the relief granted in this Order.

                7.      The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.

                8.      This Court shall retain jurisdiction with respect to all matters arising from

 or related to the implementation of this Order.
